DETAIELD ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Response to Arguments
With regards to 35 USC 101, claims 1-2,5-10,13-20 and 24-26 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards training a machine learning model for classifying medical documents using training documents that have been classified by human reviewers. The invention is partially recited towards an abstract idea of managing interactions between people with respect to assigning medical documents to appropriate users based on their credentials, however with the recitation of the machine learning element that uses the labeling tasks of the reviewer as training data for the machine learning model, the invention provides a practical application of training the machine learning model in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the 1-2,5-10,13-20 and 24-26 are patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2,5-10,13-20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 12 recites “determining one or more tasks for assessing the set of documents containing medical patient data”, however it is not clear to which group of documents are being referred to. Appropriate correction is needed. Claims 2, 5-10 and 24-26 are rejected for their dependency to claim 1 accordingly. Additionally, Claim 13 recites “… and provide one or more documents from the set of documents to each of the selected one or more reviewers for completion of the task,” however it is not clear to which group of documents are being referred to. Appropriate correction is needed. Claims 14-19 are rejected for their dependency to claim 1 accordingly. Additionally, claim 20 recites “training a machine learning algorithm based on the ground truth”. The machine learning algorithm has already been established previously in the claim. Appropriate correction is needed. 

Allowable Subject Matter
The following sources have been considered but have not been used as prior art:

US 2013/0080187 A1 to Bacon et al teaches using a machine learning model to automatically code medical documents by using training data from previous reviewers, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

US 2017/0018020 A1 to Zhou et al teaches of credentials that are necessary for a reviewer to review medical records, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

US 20190130073 A1 A1 to Sun et al. teaches of automatically coding medical documents using machine learning and training data from previous manual coding, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.

Foreign patent WO 2018/ 044872-A1 to Rothenberg et al teaches of automated methods with machine learning to classify documents using a peer review system, however does not teach assigning specific reviewers to each document to review based on their credentials and does not 

NPL source “Evaluating the effects of noninteractive and machine-assisted interactive manual clinical text annotation approaches on the quality of reference standards” to South teaches of comparing manual and automatic methods to annotated medical documents, however does not teach assigning specific reviewers to each document to review based on their credentials and does not assign a confidence score for documents that are used as training documents for the automated document classification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686